DETAILED ACTION
This office action is in response to the RCE filed on 07/08/2021.
Claims 7-9 are cancelled.
Claims 1-6, 10-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks on pg.6, filed 07/08/2021, with respect to the objections to claims 10 and 13 have been fully considered and are persuasive.  The objections to claims 10 and 13 has been withdrawn.  

Applicant's arguments filed 07/08/2021 regarding the 35 USC 103 rejections of the claims filed in Remarks on pg 7-9 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “Corresponding subject matter is set forth in each of the independent claims. In this regard, claim 1 specifies that the data message handler modifies the ad break cue information to cause a first client device to transmit a request to an ad decision engine for the first ad break at a first time prior to the break time and a second client device streaming the content stream to transmit a request to the ad decision engine for the first ad break at a second time prior to the break time.” and similar limitations in claims 14 and 13 are not taught by Phillips and McGowan on pg. 7-8 of Remarks.
In response to [a] examiner does not rely upon Phillips and McGowan for this limitation, and therefore arguments do not apply.

[b] “Moreover, Yu does not disclose causing different client devices to submit requests to an ad decision engine for decisions based on current selection parameters at different times before the break time for the same ad break. In particular, as shown in Fig. 2 and disclosed, for example, at paragraphs [0034]-[0036], Yu implements a hybrid approach where a first content pod is pre-fetched, prior to the break and without current selection parameters, and a second content pod, selected based on current selection parameters, is played based on a decision request made during playing of the first content pod after the break time. Specifically, at paragraphs [0035] - [0036], Yu states:
Any time prior to the content break, the client device can send a request for pre-fetched content ... The response may include a specifier indicating that the client device is to send a request for supplemental content with content selection parameters in the subsequent request ...
At some random point in the time during the playing of the pre-fetched content pod, the client device may identify relevancy information to insert into a request for supplemental content ... Upon receipt of the second request, the server can select another content pod ... and may send a response including the selected video content pod to the client device. (emphasis added)
Thus, Yu does not disclose a manifest including ad break cue information much less the claimed subject matter relating to spreading ad decision requests for decisions based on current selection parameters prior to the break time. Accordingly, the combination proposed by the examiner does not yield the claimed subject matter and does not achieve the advantages noted above in relation to the lightning strike problem. Applicant therefore respectfully submits that the subject matter of the claims as presented is not disclosed in the cited references and that all of the rejections under 35 USC 103 should be withdrawn.”
In response to [b], applicant argues that because of the teachings of para.0034-para.0035 of Yu, Yu does not address the issue of the “lighting strike problem” by having each client request the ad content at different times prior to the ad break.
However Examiner relies upon different sections of Yu to teach these limitations.  For example, para.0078 states “ In this manner, the data processing system 110 can receive the first batch of requests 205A, 205A′, and 205A″ dispersed over a first time window 305A. The data processing system 110 can receive the second batch of requests 205B, 205B′, and 205B″ dispersed over a second time window 305B. The data processing system 110 can receive the third batch of requests 205C, 205C′, and 205C″ dispersed over a third time window 305C. As the requests for each content pod 140A-C are received dispersed over time windows 305A-C, the consumption of computing resources at the data processing system 110 at a single point in time may be decreased, relative to had all the requests for each content pod 140A-N been received at a single time.”  It can be seen that similar to the current application, Yu discloses the idea of causing each client device to send a request for content dispersed over a period of time, such as over 305A, 305B, and 305C, for content to be received in the following block as seen in Fig. 3A, thereby addressing a similar “lighting strike” problem.  It can further be seen in Fig. 3A, each of these requests are prior to the corresponding content pod 140A.
The idea of sending the request prior to the scheduled break can further be seen in Fig.2, para.0075 “Sometime during the first portion, the request generator 160 can generate and transmit a first request for content 205A to the data processing system 110. Subsequently, the pod inserter 162 can receive a response with a first content pod 140A, and can insert the first content pod 140A into the content break 158A for playback subsequent to the end of the first streaming content portion 156A. After playing the first streaming content portion 156A of streaming content 142, the media player 152 can then 140A.”  It can clearly be seen, that at time 205A, prior to the content break 158A, the first content pod can be requested.
Therefore examiner maintains rejection under Yu reference for these limitations.
 
[c] “Moreover, applicant respectfully submits that the proposed combination is improper. In particular, one skilled in the art would not combine the cited references as the examiner has8 suggested absent the teachings of the present invention. For example, as noted above, Phillips is directed to mitigating motion artifacts in compressed data streams. A skilled artisan would not be motivated, based on the teachings of Phillips, to seek out the functionality of McGowan related to transmitting ad break information, much less the functionality of Yu related to spreading content selection requests. Similarly, a skilled artisan would not be motivated, based on the teachings of Yu, to seek out the subject matter of Phillips relating to manifests. Applicant therefore respectfully submits that the proposed combination is not proper and, in any event, would not yield the subject matter of the present invention ” pg 8-9 of Remarks.
In response to [c] Applicant argues that because Phillips is primarily based “mitigating motion artifacts in compressed data streams”, one would not seek to modify Phillips with techniques from McGowan or Yu.  Examiner respectfully disagrees.  
In the rejection below, examiner states One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of placing ads in content and generate revenue without causing problems for clients (McGowan: para.0005-para.0006) for the combination of Phillips and McGowan and One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing processing load of the server by staggering the by staggering the time at which requests for supplemental content to insert into content breaks are generated and transmitted which would cause that the number of requests to be processed at the server at any given time for the same number of client devices may be reduced (Yu: para.0037), when incorporating Yu.  In 
Phillips, while dealing with optimization of video streams, is still in the area of providing video content to clients using manifests (Phillips para.0042), and even discloses the usage of advertisement channels in para.0028 of Phillips “ Additionally, media content may also comprise or be further augmented by secondary content such as advertisement channels”.  Therefore, as Phillips is in the same area as both McGowan and Yu, I.e. providing video content to client devices, and Phillips discloses providing streams augmented with advertisements, it is reasonable for a skilled artisan in the art to seek methods to improve providing advertisements for each client as shown in McGowan, and ad request optimization in Yu, as well as optimizing video content for clients.  
Regarding “Similarly, a skilled artisan would not be motivated, based on the teachings of Yu, to seek out the subject matter of Phillips relating to manifests.”, Examiner does not bring the teachings of Phillips into Yu, therefore this argument does not apply.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “a demultiplexer configured to receive a content stream and separate the content stream into metadata and audio and video (A/V) content”, “a data message handler configured to receive metadata from the demultiplexer and generate a data message file”, “an A/V segmenter configured to segment the A/V content into A/V file chunks”, “a manifest and metadata combiner configured to merge the data message file and manifest file into a combined manifest file” in claim 1, “wherein the A/V segmenter is further configured 15to generate a manifest file containing PTSs” in claim 3, “the ad break cue handler is configured to modify ad break cue information…” in claim 9, and “an ad decision engine 10configured to receive an ad request for an ad list from a client device and transmit an ad list in response to receipt of the ad request” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim 1-6, 10, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereinafter Phillips, US 2019/0149819 A1) in view of McGowan et al. (hereinafter McGowan, US 2017/0142180 A1) in view of Yu et al. (hereinafter Yu, US 2019/0373316 A1).
Regarding Claim 1, Phillips discloses a data combining apparatus (Phillips: para.0035 element 202, Fig. 2A) comprising: 
a demultiplexer configured to receive a content stream and separate the content stream into metadata and audio and video (A/V) content (Phillips: Fig.2A para.0045 “a de-multiplexer first separates the encoded video and audio streams of the incoming muxed encoded media (at block 412) along with the timing window information,” the demux separates the stream into audio, video, and timing window information, the metadata);  
5a data message handler (Phillips: Fig. 4A 414 video decoder) configured to receive metadata from the demultiplexer and generate a data message file (Phillips: para.0045 “Encoded video with applicable timing window information from block 413 is provided to a decoder that decodes the video into "raw" video stream (at block 414), whereupon the raw video stream with timing window information from block 424 is provided the SAG/SOG extraction process 428 as before” video decoder receives timing window information and generates output including timing window  in step 424 in Fig. 4A), 
an A/V segmenter configured to segment the A/V content into A/V file chunks (Phillips: para.0041 “the multiplexed media outputs 236-1 to 236-N may also be provided to an ABR packager/segmentation node 250 for segmenting each multiplexed media output into a segmented stream adapted for distribution via a CDN infrastructure using a suitable ABR streaming protocol over HTTP. In general operation, segmentation/packager 250 is operative to divide each version of the encoded media content into fixed duration segments or chunks” segmentation node 250 and CDN 238B is the A/V segmenter, that segments the media outputs into chunks);
“One or more suitable metadata files referred to as manifest files are created that describe the encoding rates and Uniform Resource Locator (URL) pointers for the various segments of encoded content. In some embodiments, hierarchically organized manifest files may be provided, e.g., a master manifest file containing one or more child manifests.”)
However Phillips does not explicitly disclose wherein the metadata comprises ad break cue information, a manifest and metadata combiner configured to merge the data message file and manifest file into a combined manifest file; wherein the data message handler is an ad break cue handler and the data message file comprises at least one break ID associated with a first ad break scheduled at a break time within the content stream, wherein said content stream includes first and second content portions separated by said first ad break wherein one or more ads are interspersed between said first and second content portions and said break time corresponds to a transition from said first content portion of said stream to said first ad break, and the ad break cue handler is configured to modify said ad break cue information to cause a first client device streaming the content stream to transmit a request to an ad decision engine, for a decision concerning one or more first ads selected based on first current selection parameters of the first client device, for said first ad break at a first time prior to said time and a second client device streaming the content stream to transmit a request to the ad decision engine, for one or more second ads selected based on second current selection parameters of the second client device, for the first ad break at a second time, different than said first time, prior to said break time.
McGowan discloses wherein the metadata comprises ad break cue information (McGowan: McGowan: “At block 510, the API requests timing information from the DPL, and the request is received at block 515. Timing information can include information regarding the PTS value of a chunk and/or other information that can be used to determine an offset needed to ensure continuity in the timestamps of chunks when transitioning to and from live content to ad content. The timing information is provided by the DPL at block 520 and received at block 525. “ the API of McGowan uses similar timing information obtained from the DPL in order to generate an offset timing for ad insertion.)
“At block 510, the API requests timing information from the DPL, and the request is received at block 515. Timing information can include information regarding the PTS value of a chunk and/or other information that can be used to determine an offset needed to ensure continuity in the timestamps of chunks when transitioning to and from live content to ad content. The timing information is provided by the DPL at block 520 and received at block 525. “ para.0060 “At block 535, the request for the client manifest is received by the API. Because the DPL is capable of dynamically manipulating chunks to accommodate chunk requests, the API can provide URLs (or other URIs) in the client manifest with parameter strings and/or other information that can be relayed to the DPL to dictate how the DPL manipulates the chunks that are ultimately provided to the client. Thus, the API can utilize the timing information received at block 525 to provide offset information in the client manifest to cause the DPL to rewrite timestamps of ad chunks inserted into the live content to ensure the timestamps received by the client are continuous. At block 545, the API can then return client manifest based on the timing information, which is received by the client at block 550.” the API uses the timing information obtained from the DPL in order to generate an offset timing for ad insertion. The API includes offset information, the metadata, into the manifest to create a combined manifest);
wherein the data message handler is an ad break 30cue handler (McGowan: “At block 510, the API requests timing information from the DPL, and the request is received at block 515. Timing information can include information regarding the PTS value of a chunk and/or other information that can be used to determine an offset needed to ensure continuity in the timestamps of chunks when transitioning to and from live content to ad content. The timing information is provided by the DPL at block 520 and received at block 525. “API of McGowan uses similar timing information obtained from the DPL in order to generate an offset timing for ad insertion.)
wherein said content stream includes first and second content portions (McGowan: Fig.4, para.0050 blocks 11111 and 11117) separated by said first ad break (McGowan: Fig.4 para.0050 415, 11112-11116) wherein one or more ads are interspersed between said first and second content portions “FIG. 4 is a simplified block diagram provided to help illustrate an example of how timestamps can be rewritten. In this illustration, the chunks of the live stream 410 have PTS (timestamp) values of 11111, 11112, etc. Cue tones associated with the live stream may be received, indicating to the API 260 a starting point 412 and ending point 413 for an advertisement. To replace the chunks of live content 415 between the starting point 412 and ending point 413 with ad chunks 420 (or other on-demand content), the API 260 can request information from the DPL 270 regarding the PTS value of the chunk 411 before the starting point 412, for example. (In other embodiments, the API 260 may receive timing information regarding other chunks.)” 1 or more ad chunks in blocks 11112-11116 are between content blocks 11111 and 11117. ) and 
said break time corresponds to a transition from said first content portion of said stream to said first ad break (McGowan: para.0050 “Cue tones associated with the live stream may be received, indicating to the API 260 a starting point 412 and ending point 413 for an advertisement. To replace the chunks of live content 415 between the starting point 412 and ending point 413 with ad chunks 420” break time corresponds to 412, the beginning of 11112, which is transition from live content to ad content).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate wherein the metadata comprises ad break cue information, a manifest and metadata combiner configured to merge the data message file and manifest file into a combined manifest file; wherein the data message handler is an ad break cue handler, wherein said content stream includes first and second content portions separated by said first ad break wherein one or more ads are interspersed between said first and second content portions and said break time corresponds to a transition from said first content portion of said stream to said first ad break, said break time corresponds to a transition from said first content portion of said stream to said first ad break.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of placing ads in content and generate revenue without causing problems for clients (McGowan: para.0005-para.0006).

Yu discloses the data message file comprises at least one break ID associated with a first ad break scheduled at a break time within the content stream (Yu: para.0051 “The request specifier can be initially set to a first value indicating that the client device 125 is to send a request for content without the content selection parameter, and then be set to a second value indicating that the client device 125 is to send a request for content with the content selection parameter.” para.0070 “If the time elapsed is greater than the predetermined time threshold, the response handler 136 can set the new request specifier to indicate that the content selection parameter is to be used in selection of the next content pod 140A-N. Conversely, if the time elapsed is less than the predetermined time threshold, the response handler 136 can set the new request specifier to indicate that the content selection parameter is not to be used in selection of the next content pod 140A-N. Subsequent to generation of the response, the response handler 136 can transmit the response to the client device 125 via the network 105 for playback of the content pod 140A-N during the content break 158A-N.” the request specifier is sent to the client device for requesting content for the next content break 158a-n as seen in Fig.3A. the break ID is the first/second value set in the specifier.), 
and the ad break cue handler (Yu: Fig. 1 Policy generator 130) is configured to modify said ad break cue information to cause a first client device streaming the content stream to transmit a request to an ad decision engine (Yu: para.0052 “For inclusion into the streaming handler script 150, the policy generator 130 can determine the request generation policy 164 for the client device 125. The request generation policy 164 for the client device 125 may be part of a central request distribution policy maintained at the database 138.” the policy generator modifies the ad break cue information, the ad request timing, such that each client device requests ads for the same ad block, at different times. In Fig.3A it can be seen that the requests for each device are staggered in each content portions and in each pod. This is also seen in fig. 4a step 406, after the time delay set per device, the request can be sent to the data processing system 400in step 416.), 
for a decision concerning one or more first ads selected based on first current selection parameters of the first client device (Yu: Fig. 4A para.0082 “In either event, at step 414, the client device can generate a request for content. The request for content can include the content selection parameter identified in step 412. At step 416, the client device can transmit a request for content to a data processing system” para.0083 “At step 418, the data processing system can receive the request for content. At step 420, the data processing system can identify the request specifier in the request for content. At step 422, the data processing system can determine whether the request specifier indicates inclusion of the content selection parameter. If the request specifier indicates the inclusion of the content selection parameter, at step 424, the data processing system can identify the content selection parameter from the request for content.” para.0060 “The content selection parameter may include various information used to select content pods 140A-N relevant to the client device 125.” client device sends a request for content to the data processing system for a decision, i.e. steps 418-430 in Fig. 4A, for content to be received based on content selection parameter, as described in para.0060.), 
for said first ad break (Yu: Fig. 3A Content Break 158A) at a first time prior to said time (Yu: para.0075 “Sometime during the first portion, the request generator 160 can generate and transmit a first request for content 205A to the data processing system 110” it can be seen in Fig. 3A, that request for content at time 205A during the first portion, andis prior to the content break 158A) and 
a second client device streaming the content stream to transmit a request to the ad decision engine (Yu: para.0078 “The request generation policy 164 can specify that the second client device 125B is to generate a first request 205A′ after some predefined request generation time delay,” it can be seen in Fig. 3A, that client device 125B also makes a request for content to be played during the content break.), 
for one or more second ads selected based on second current selection parameters of the second client device (Yu: Fig. 4A para.0082 “In either event, at step 414, the client device can generate a request for content. The request for content can include the content selection parameter identified in step 412. At step 416, the client device can transmit a request for content to a data processing system” para.0083 “At step 418, the data processing system can receive the request for content. At step 420, the data processing system can identify the request specifier in the request for content. At step 422, the data processing system can determine whether the request specifier indicates inclusion of the content selection parameter. If the request specifier indicates the inclusion of the content selection parameter, at step 424, the data processing system can identify the content selection parameter from the request for content.” para.0060 “The content selection parameter may include various information used to select content pods 140A-N relevant to the client device 125.” each client device sends a request for content to the data processing system for a decision, i.e. steps 418-430 in Fig. 4A, for content to be received based on content selection parameter, as described in para.0060.), 
for the first ad break at a second time, different than said first time, prior to said break time (Yu: para.0078 “The request generation policy 164 can specify that the second client device 125B is to generate a first request 205A′ after some predefined request generation time delay,” para.0075 “Sometime during the first portion, the request generator 160 can generate and transmit a first request for content 205A to the data processing system 110” it can be seen in Fig. 3A that the second client device sends the request for content to be played during the content break prior to the content break 158A during the first portion 156A, at a different time than the first device at 205A’, rather than at 205A.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Phillips-McGowan with Yu in order to incorporate the data message file comprises at least one break ID associated with a first ad break scheduled at a break time within the content stream, and the ad break cue handler is configured to modify said ad break cue 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing processing load of the server by staggering the by staggering the time at which requests for supplemental content to insert into content breaks are generated and transmitted which would cause that the number of requests to be processed at the server at any given time for the same number of client devices may be reduced (Yu: para.0037).

Regarding Claim 2, Phillips-McGowan-Yu discloses claim 1 as set forth above.
Phillips further discloses wherein the data message file comprises presentation time stamps (PTSs) corresponding to the content stream (Phillips: para.0044 “At block 404, raw video and audio streams are separated or extracted along with time windows, such as PTS/DTS, etc”). 

Regarding Claim 3, Phillips-McGowan-Yu discloses claim 2 as set forth above.
Phillips further discloses wherein the A/V segmenter is further configured 15to generate a manifest file (Phillips: Fig.2B and para.0041-para.0042 “One or more suitable metadata files referred to as manifest files are created that describe the encoding rates and Uniform Resource Locator (URL) pointers for the various segments of encoded content.” it can be seen that this manifest is at the CDN in Fig. 21B).
However Phillips does not explicitly disclose a manifest file containing PTSs.
McGowan disclose a manifest file containing PTSs (McGowan: para.0051 “the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate a manifest file containing PTSs.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of properly receiving a mixed stream of chunks with continuous timestamps (McGowan: para.0051).

Regarding Claim 4 Phillips-McGowan-Yu discloses claim 3 as set forth above.
Phillips further discloses wherein the manifest file comprises storage addresses associated with the A/V file chunks (Phillips: para.0042 “One or more suitable metadata files referred to as manifest files are created that describe the encoding rates and Uniform Resource Locator (URL) pointers for the various segments of encoded content.” URLs are provided for each chunk).

Regarding Claim 5, Phillips-McGowan-Yu discloses claim 4 as set forth above.
However Phillips does not explicitly disclose wherein the combined manifest file contains PTSs corresponding to the content stream.
McGowan discloses wherein the combined manifest file contains PTSs corresponding to the content stream (McGowan: para.0051 “the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate wherein the combined manifest file contains PTSs corresponding to the content stream.


Regarding Claim 6, Phillips-McGowan-Yu discloses claim 5 as set forth above.
However Phillips does not explicitly disclose wherein data stored within the combined manifest file is organized based upon PTSs associated with the content stream.
McGowan discloses wherein data stored within the combined manifest file is organized based upon PTSs associated with the content stream (McGowan: para.0051 “Using this timing information, the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410.” para.0069 “The manifest file is created at block 635. Here, the manifest file includes information for streaming one or more segments of live media content via a data communications network, such as the Internet. Such information can include, for example, a list of URLs that can be used to request chunks of the live media content. The manifest file also includes information for streaming one or more segments of a media file, distinct from the live media content. The media file can include, for example, an advertisement or other on-demand content with timestamps that differ from the timestamps of the live media content. The manifest file further includes offset information for streaming the one or more segments of the media file. This offset information can be embedded in or otherwise associated with the URLs themselves, and can relay offset information to an entity, such as a DPL, when used by a client. Finally, the manifest file is sent at block 645.” manifest contains PTS information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate wherein data stored within the combined manifest file is organized based upon PTSs associated with the content stream.


Regarding Claim 10, Phillips -McGowan-Yu discloses claim 6 as set forth above.
However Phillips does not explicitly disclose a client device configured to receive a combined manifest file.
McGowan discloses a client device configured to receive a combined manifest file (McGowan: Fig. 6 para.0069 “Finally, the manifest file is sent at block 645.”). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate a client device configured to receive a combined manifest file.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of properly receiving a mixed stream of chunks with continuous timestamps (McGowan: para.0051).

Regarding Claim 14, Phillips discloses A method of combining metadata and manifest files comprising: 
receiving a transport stream of network content (Phillips: Fig.2a para.0035 “By way of illustration, raw media source inputs 204A and encoded/compressed media source inputs 204B are exemplified in FIG. 2A,”); 
separating the network stream into data messages and A/V content (Phillips: Fig.2A para.0045 “a de-multiplexer first separates the encoded video and audio streams of the incoming muxed encoded media (at block 412) along with the timing window information,” the demux separates the stream into audio, video, and timing window information, the metadata); 
“Encoded video with applicable timing window information from block 413 is provided to a decoder that decodes the video into "raw" video stream (at block 414), whereupon the raw video stream with timing window information from block 424 is provided the SAG/SOG extraction process 428 as before” video decoder receives timing window information and generates output including timing window  in step 424 in Fig. 4A); 
segmenting the A/V content into A/V file chunks (Phillips: para.0041 “the multiplexed media outputs 236-1 to 236-N may also be provided to an ABR packager/segmentation node 250 for segmenting each multiplexed media output into a segmented stream adapted for distribution via a CDN infrastructure using a suitable ABR streaming protocol over HTTP. In general operation, segmentation/packager 250 is operative to divide each version of the encoded media content into fixed duration segments or chunks” segmentation node 250 and CDN 238B is the A/V segmenter, that segments the media outputs into chunks);
 generating a manifest file comprising storage location addresses associated with the A/V file chunks (Phillips: para.0042 “One or more suitable metadata files referred to as manifest files are created that describe the encoding rates and Uniform Resource Locator (URL) pointers for the various segments of encoded content. In some embodiments, hierarchically organized manifest files may be provided, e.g., a master manifest file containing one or more child manifests.”); 
However Phillips does not explicitly disclose generating a combined manifest file comprising data from the data message file and the manifest file wherein the data message file comprises at least one break ID associated with a first ad break scheduled at a break time within the content stream, wherein said content stream includes first and second content portions separated by said first ad break wherein one or more ads are interspersed between said first and second content portions and said break time corresponds to a transition from said first content portion of said stream to said first ad break, and ad break cue information for said first ad break, and said method further comprises modifying said ad break cue information to cause a first client device streaming the content stream to transmit a request to an ad 
McGowan discloses generating a combined manifest file comprising data from the data message file and the 10manifest file (McGowan: para.0058 “At block 510, the API requests timing information from the DPL, and the request is received at block 515. Timing information can include information regarding the PTS value of a chunk and/or other information that can be used to determine an offset needed to ensure continuity in the timestamps of chunks when transitioning to and from live content to ad content. The timing information is provided by the DPL at block 520 and received at block 525. “ para.0060 “At block 535, the request for the client manifest is received by the API. Because the DPL is capable of dynamically manipulating chunks to accommodate chunk requests, the API can provide URLs (or other URIs) in the client manifest with parameter strings and/or other information that can be relayed to the DPL to dictate how the DPL manipulates the chunks that are ultimately provided to the client. Thus, the API can utilize the timing information received at block 525 to provide offset information in the client manifest to cause the DPL to rewrite timestamps of ad chunks inserted into the live content to ensure the timestamps received by the client are continuous. At block 545, the API can then return client manifest based on the timing information, which is received by the client at block 550.” the API uses the timing information obtained from the DPL in order to generate an offset timing for ad insertion. The API includes offset information, the metadata, into the manifest to create a combined manifest)
wherein the data message file comprises ad break cue information for said first ad break (McGowan: McGowan: “At block 510, the API requests timing information from the DPL, and the request is received at block 515. Timing information can include information regarding the PTS value of a chunk and/or other information that can be used to determine an offset needed to ensure continuity in the timestamps of chunks when transitioning to and from live content to ad content. The timing information is provided by the DPL at block 520 and received at block 525. “ the API of McGowan uses similar timing information obtained from the DPL in order to generate an offset timing for ad insertion.),
wherein said content stream includes first and second content portions (McGowan: Fig.4, para.0050 blocks 11111 and 11117) separated by said first ad break (McGowan: Fig.4 para.0050 415, 11112-11116) wherein one or more ads are interspersed between said first and second content portions (McGowan: para.0050 “FIG. 4 is a simplified block diagram provided to help illustrate an example of how timestamps can be rewritten. In this illustration, the chunks of the live stream 410 have PTS (timestamp) values of 11111, 11112, etc. Cue tones associated with the live stream may be received, indicating to the API 260 a starting point 412 and ending point 413 for an advertisement. To replace the chunks of live content 415 between the starting point 412 and ending point 413 with ad chunks 420 (or other on-demand content), the API 260 can request information from the DPL 270 regarding the PTS value of the chunk 411 before the starting point 412, for example. (In other embodiments, the API 260 may receive timing information regarding other chunks.)” 1 or more ad chunks in blocks 11112-11116 are between content blocks 11111 and 11117. )
said break time corresponds to a transition from said first content portion of said stream to said first ad break (McGowan: para.0050 “Cue tones associated with the live stream may be received, indicating to the API 260 a starting point 412 and ending point 413 for an advertisement. To replace the chunks of live content 415 between the starting point 412 and ending point 413 with ad chunks 420” break time corresponds to 412, the beginning of 11112, which is transition from live content to ad content).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate wherein the data message file comprises ad break cue information for said first ad break generating a combined manifest file comprising data from the data message file and the 10manifest file, wherein said content stream includes first and second content portions separated by said first ad break wherein one or more ads are interspersed between said first and 
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of placing ads in content and generate revenue without causing problems for clients (McGowan: para.0005-para.0006).
However Phillips-McGowan does not explicitly disclose wherein the data message file comprises at least one break ID associated with a first ad break scheduled at a break time within the content stream, and said method further comprises modifying said ad break cue information to cause a first client device streaming the content stream to transmit a request to an ad decision engine, for a 4decision regarding one or more ads based on current selection parameters, for said first ad break at a first time prior to said first ad break and a second client device streaming the content stream to transmit a request to the ad decision engine for the first ad break at a second time, different than said first time, prior to said first ad break.
Yu discloses wherein the data message file comprises at least one break ID associated with a first ad break scheduled at a break time within the content stream (Yu: para.0051 “The request specifier can be initially set to a first value indicating that the client device 125 is to send a request for content without the content selection parameter, and then be set to a second value indicating that the client device 125 is to send a request for content with the content selection parameter.” para.0070 “If the time elapsed is greater than the predetermined time threshold, the response handler 136 can set the new request specifier to indicate that the content selection parameter is to be used in selection of the next content pod 140A-N. Conversely, if the time elapsed is less than the predetermined time threshold, the response handler 136 can set the new request specifier to indicate that the content selection parameter is not to be used in selection of the next content pod 140A-N. Subsequent to generation of the response, the response handler 136 can transmit the response to the client device 125 via the network 105 for playback of the content pod 140A-N during the content break 158A-N.” the request specifier is sent to the client device for requesting content for the next content break 158a-n as seen in Fig.3A. the break ID is the first/second value set in the specifier.), 
“For inclusion into the streaming handler script 150, the policy generator 130 can determine the request generation policy 164 for the client device 125. The request generation policy 164 for the client device 125 may be part of a central request distribution policy maintained at the database 138.” the policy generator modifies the ad break cue information, the ad request timing, such that each client device requests ads for the same ad block, at different times. In Fig.3A it can be seen that the requests for each device are staggered in each content portions and in each pod. This is also seen in fig. 4a step 406, after the time delay set per device, the request can be sent to the data processing system 400in step 416.),
 for a 4decision regarding one or more ads based on current selection parameters (Yu: Fig. 4A para.0082 “In either event, at step 414, the client device can generate a request for content. The request for content can include the content selection parameter identified in step 412. At step 416, the client device can transmit a request for content to a data processing system” para.0083 “At step 418, the data processing system can receive the request for content. At step 420, the data processing system can identify the request specifier in the request for content. At step 422, the data processing system can determine whether the request specifier indicates inclusion of the content selection parameter. If the request specifier indicates the inclusion of the content selection parameter, at step 424, the data processing system can identify the content selection parameter from the request for content.” para.0060 “The content selection parameter may include various information used to select content pods 140A-N relevant to the client device 125.” client device sends a request for content to the data processing system for a decision, i.e. steps 418-430 in Fig. 4A, for content to be received based on content selection parameter, as described in para.0060.), 
for said first ad break (Yu: Fig. 3A Content Break 158A) at a first time prior to said first ad break (Yu: para.0075 “Sometime during the first portion, the request generator 160 can generate and transmit a first request for content 205A to the data processing system 110” it can be seen in Fig. 3A, that request for content at time 205A during the first portion, and is prior to the content break 158A) and 
“The request generation policy 164 can specify that the second client device 125B is to generate a first request 205A′ after some predefined request generation time delay,” it can be seen in Fig. 3A, that client device 125B also makes a request for content to be played during the content break.)
 for the first ad break at a second time (Yu: Fig. 4A para.0082 “In either event, at step 414, the client device can generate a request for content. The request for content can include the content selection parameter identified in step 412. At step 416, the client device can transmit a request for content to a data processing system” para.0083 “At step 418, the data processing system can receive the request for content. At step 420, the data processing system can identify the request specifier in the request for content. At step 422, the data processing system can determine whether the request specifier indicates inclusion of the content selection parameter. If the request specifier indicates the inclusion of the content selection parameter, at step 424, the data processing system can identify the content selection parameter from the request for content.” para.0060 “The content selection parameter may include various information used to select content pods 140A-N relevant to the client device 125.” each client device sends a request for content to the data processing system for a decision, i.e. steps 418-430 in Fig. 4A, for content to be received based on content selection parameter, as described in para.0060.), 
different than said first time, prior to said first ad break (Yu: para.0078 “The request generation policy 164 can specify that the second client device 125B is to generate a first request 205A′ after some predefined request generation time delay,” para.0075 “Sometime during the first portion, the request generator 160 can generate and transmit a first request for content 205A to the data processing system 110” it can be seen in Fig. 3A that the second client device sends the request for content to be played during the content break prior to the content break 158A during the first portion 156A, at a different time than the first device at 205A’, rather than at 205A.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Phillips-McGowan with Yu in order to incorporate wherein the data message file comprises at least one break ID associated with a first ad break scheduled at a break 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing processing load of the server by staggering the by staggering the time at which requests for supplemental content to insert into content breaks are generated and transmitted which would cause that the number of requests to be processed at the server at any given time for the same number of client devices may be reduced (Yu: para.0037).

Regarding Claim 15, Phillips-McGowan-Yu discloses claim 14 as set forth above.
However Phillips does not explicitly disclose inserting, into the data message file, instructions for a client device to send an ad request to an ad decision engine at a specified time.
McGowan discloses inserting, into the data message file, instructions for a client device to send an ad request to an ad decision engine at a specified time (McGowan: para.0051 “Using this timing information, the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410. When these URLs are used by the client 145 to request ad chunks from the DPL 270 (via the MFDSP 150), the DPL 270 can then determine, from the parameter strings, the offset information.” offset information includes PTS value for requesting the advertisement.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate inserting, into the data message file, instructions for a client device to send an ad request to an ad decision engine at a specified time.

 
Regarding Claim 17, Phillips-McGowan-Yu discloses claim 14 as set forth above.
However Phillips does not explicitly disclose inserting, into the combined manifest file, instructions for a client device to send an ad request to an ad decision engine at a specified time.
McGowan discloses inserting, into the combined manifest file, instructions for a client device to send an ad request to an ad decision engine at a specified time (McGowan: para.0051 “Using this timing information, the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410. When these URLs are used by the client 145 to request ad chunks from the DPL 270 (via the MFDSP 150), the DPL 270 can then determine, from the parameter strings, the offset information.” offset information includes PTS value for requesting the advertisement.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate inserting, into the combined manifest file, instructions for a client device to send an ad request to an ad decision engine at a specified time.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of placing ads in content and generate revenue without causing problems for clients (McGowan: para.0005-para.0006).

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereinafter Phillips, US 2019/0149819 A1) in view of McGowan et al. (hereinafter McGowan, US 2017/0142180 A1) in view of Yu et al. (hereinafter Yu, US 2019/0373316 A1) in view of Berger et al. (hereinafter Berger, US 2015/0325268 A1).

Regarding Claim 11, Phillips-McGowan-Yu discloses claim 10 as set forth above.
However Phillips does not explicitly disclose an ad decision engine 10configured to receive an ad request for an ad list from a client device and transmit an ad list in response to receipt of the ad request.
Berger discloses an ad decision engine 10configured to receive an ad request for an ad list from a client device and transmit an ad list in response to receipt of the ad request (Berger: para.0069 “An ad server may insert zero, one, two, or more commercials at a single ad insertion point. In FIG. 5, for example, the ad server has produced an expanded manifest 0052 that includes two commercials inserted at the first ad insertion point 0053, one commercial inserted at the second ad insertion point 0054, and two inserted at the third 0055.” para.0070 “The ad server stitches the selected commercials into the TV show and delivers the resulting manifest 0068 over the Internet to a remote client device (e.g., a mobile device) for playout. A mobile device can download the manifest 0068 and play the associated video using the sequence depicted in FIG. 2.” para.0086 “a mobile device 0099 issues to a streaming video 00901 server a request 00902 to stream a TV show. In response, the device receives a manifest 0095 containing the segments for that TV show. Concurrently or shortly after receiving the manifest, the mobile device issues a separate request 0093 to the ad server 0091 for a set of commercials for the TV show. The request contains, among other things, an identifier for the TV show and certain information about the device and the user, as described earlier.” Berger disclose inserting multiple ads in each ad breaks, which then causes the client to request a set of advertisements in para.0086.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips-McGowan-Yu with Berger in order to incorporate an ad decision engine 10configured to receive an ad request for an ad list from a client device and transmit an ad list in response to receipt of the ad request.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increased profits by inserting multiple ads per ad insertion block (Berger para.0069).


However Phillips-McGowan-Yu does not explicitly disclose wherein the client device is configured to send the ad request as a function of processing data contained in the combined manifest file.
Berger discloses wherein the client device is configured to send the ad request as a function of processing data contained in the combined manifest file (Berger para.0069 “An ad server may insert zero, one, two, or more commercials at a single ad insertion point. In FIG. 5, for example, the ad server has produced an expanded manifest 0052 that includes two commercials inserted at the first ad insertion point 0053, one commercial inserted at the second ad insertion point 0054, and two inserted at the third 0055.” para.0070 “The ad server stitches the selected commercials into the TV show and delivers the resulting manifest 0068 over the Internet to a remote client device (e.g., a mobile device) for playout. A mobile device can download the manifest 0068 and play the associated video using the sequence depicted in FIG. 2.” para.0086 “a mobile device 0099 issues to a streaming video 00901 server a request 00902 to stream a TV show. In response, the device receives a manifest 0095 containing the segments for that TV show. Concurrently or shortly after receiving the manifest, the mobile device issues a separate request 0093 to the ad server 0091 for a set of commercials for the TV show. The request contains, among other things, an identifier for the TV show and certain information about the device and the user, as described earlier.” the client requests the ads that are presented in the manifest as shown in Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips-McGowan-Yu with Berger in order to incorporate wherein the client device is configured to send the ad request as a function of processing data contained in the combined manifest file.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increased profits by inserting multiple ads per ad insertion block (Berger para.0069).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al. (hereinafter McGowan, US 2017/0142180 A1) in view of Berger et al. (hereinafter Berger, US 2015/0325268 A1) in view of Yu et al. (hereinafter Yu, US 2019/0373316 A1).

transmit a request for a combined manifest file (McGowan: para.0059 “At block 530 the client request a client manifest.”)
wherein the combined manifest file comprises: storage addresses and PTS data of a plurality of A/V video chunk files (McGowan:  para.0051 " the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410.” urls and pts data is provided in manifest); 
PTS data corresponding to a first scheduled ad break at a break time in a content stream (McGowan: para.0049 “The API 260 can therefore determine what PTS value corresponds to the point in the live stream at which an ad is to be inserted, and include offset information in the client manifest.” the PTS data corresponds to time position in the live stream for the ad to be inserted);  20and 
wherein said content stream includes first and second content portions (McGowan: Fig.4, para.0050 blocks 11111 and 11117) separated by said first ad break (McGowan: Fig.4 para.0050 415, 11112-11116) wherein one or more ads are interspersed between said first and second content portions (McGowan: para.0050 “FIG. 4 is a simplified block diagram provided to help illustrate an example of how timestamps can be rewritten. In this illustration, the chunks of the live stream 410 have PTS (timestamp) values of 11111, 11112, etc. Cue tones associated with the live stream may be received, indicating to the API 260 a starting point 412 and ending point 413 for an advertisement. To replace the chunks of live content 415 between the starting point 412 and ending point 413 with ad chunks 420 (or other on-demand content), the API 260 can request information from the DPL 270 regarding the PTS value of the chunk 411 before the starting point 412, for example. (In other embodiments, the API 260 may receive timing information regarding other chunks.)” 1 or more ad chunks in blocks 11112-11116 are between content blocks 11111 and 11117. ) and 
“Cue tones associated with the live stream may be received, indicating to the API 260 a starting point 412 and ending point 413 for an advertisement. To replace the chunks of live content 415 between the starting point 412 and ending point 413 with ad chunks 420” break time corresponds to 412, the beginning of 11112, which is transition from live content to ad content)
instructions, inserted by a data message handler, for a client device to send an ad request to an ad decision engine, (McGowan: para.0051 “Using this timing information, the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410.” para.0048 “The ad content may also be provided by the ad server(s) 310 and previously stored as chunks at the origin 240 and/or other data storage, enabling the DPL 270 to dynamically manipulate requested ad chunks” the manifest contains information regarding urls for ads.  in step 575 in Fig. 5, the client device requests ad chunks from the DPL, the ad decision engine.)
for a decision concern one or more ads selected based on current selection parameters (McGowan: para.0072 “Block 715 includes determining one or more files to use for creating the segment of media, based on the request for the segment of media. As described above, chunks may be dynamically crafted to accommodate requests. Because the contents (e.g., start/end times, lengths, etc.) of requested chunks may vary from the content of files (e.g., stored chunks) used to create the requested chunks, more than one files may be used to create the requested chunk.” based on current parameters, such as start/end times and length, 1 more or files can be selected.); 
receive the combined manifest file (McGowan: Fig. 5 550 para.0060 “At block 545, the API can then return client manifest based on the timing information, which is received by the client at block 550.”); 
“At block 555, the client uses the client manifest at block 550 to send a request for live chunk(s) (i.e., chunks of live content) from the DPL” by using the manifest, the client device read the combined manifest);  
25transmit, in accordance with the combined manifest file, a request for at least one of the plurality of A/V video chunk files (McGowan: para.0062 “At block 555, the client uses the client manifest at block 550 to send a request for live chunk(s) (i.e., chunks of live content) from the DPL” client requests chunks).
While McGowan discloses requesting and inserting ads in steps 575-595 in Fig.5, it does not explicitly disclose wherein the manifest file comprises: break ID and instructions, inserted by a data message handler, for a client device to send an ad request to an ad decision engine for the first scheduled ad break at a first time prior to said break time, wherein said first time is different from a second time prior to said break time where another client device is instructed to send an ad request to said ad decision engine for the first scheduled ad break; transmit, in accordance with the combined manifest file, the ad request for a list of ads to be inserted into the content stream; receive the list of ads;  30insert at least one ad listed in the list of ads during a corresponding ad break in the content stream.
Berger discloses transmit, in accordance with the combined manifest file, the ad request for a list of ads to be inserted into the content stream (Berger para.0086 “a mobile device 0099 issues to a streaming video 00901 server a request 00902 to stream a TV show. In response, the device receives a manifest 0095 containing the segments for that TV show. Concurrently or shortly after receiving the manifest, the mobile device issues a separate request 0093 to the ad server 0091 for a set of commercials for the TV show. The request contains, among other things, an identifier for the TV show and certain information about the device and the user, as described earlier.”); 
receive the list of ads (Berger: para.0086 “The ad server replies by downloading a VAST file 0097 to the device. The downloaded VAST file 0097 contains, for example: [0088] 1. Location of ad insertion points for the TV show. [0089] 2. URLs for the commercials that the mobile device should play at each of the insertion points. The commercials themselves may be encoded as flat files or as segmented video; therefore, each of these URLs may point to flat (e.g. mp4) files, or to a manifest corresponding to the commercial. [0090] 3. Action(s), for example one or more tracking beacons, that the mobile device should perform when it plays each commercial”);  
30insert at least one ad listed in the list of ads during a corresponding ad break in the content stream (Berger: para.0091 “The mobile device then begins playing the TV show, starting from the first segment in the manifest file 0095. When the mobile device reaches the first insertion point according to the VAST file 0097, the mobile device 0099 fetches the first commercial (the URL for which is specified in the VAST file). The commercials may reside on the CDN 0090 that stores the segments for the TV shows, or the commercials may reside on a different server.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine McGowan with Berger in order to incorporate transmit, in accordance with the combined manifest file, the ad request for a list of ads to be inserted into the content stream; receive the list of ads;  30insert at least one ad listed in the list of ads during a corresponding ad break in the content stream.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increased profits by inserting multiple ads per ad insertion block (Berger para.0069).
However Phillips-McGowan does not explicitly disclose manifest file comprises: break ID; and instructions, inserted by a data message handler, for a client device to send an ad request to an ad decision engine for the first scheduled ad break at a first time prior to said break time, wherein said first time is different from a second time prior to said break time where another client device is instructed to send an ad request to said ad decision engine for the first scheduled ad break.
Yu discloses the request specifier comprises break ID corresponding to a first scheduled ad breaks in a content stream (Yu: para.0051 “The request specifier can be initially set to a first value indicating that the client device 125 is to send a request for content without the content selection parameter, and then be set to a second value indicating that the client device 125 is to send a request for content with the content selection parameter.” para.0070 “If the time elapsed is greater than the predetermined time threshold, the response handler 136 can set the new request specifier to indicate that the content selection parameter is to be used in selection of the next content pod 140A-N. Conversely, if the time elapsed is less than the predetermined time threshold, the response handler 136 can set the new request specifier to indicate that the content selection parameter is not to be used in selection of the next content pod 140A-N. Subsequent to generation of the response, the response handler 136 can transmit the response to the client device 125 via the network 105 for playback of the content pod 140A-N during the content break 158A-N.” the request specifier is sent to the client device for requesting content for the next content break 158a-n as seen in Fig.3A. the break ID is the first/second value set in the specifier.) and 
instructions, inserted by a data message handler (Yu: para.0052 and Fig.1, policy generator 130), for a client device to send an ad request to an ad decision engine for the first scheduled ad break at a first time prior to said break time, wherein said first time is different from a second time prior to said break time where another client device is instructed to send an ad request to said ad decision engine for the first scheduled ad break (Yu: para.0052 “For inclusion into the streaming handler script 150, the policy generator 130 can determine the request generation policy 164 for the client device 125. The request generation policy 164 for the client device 125 may be part of a central request distribution policy maintained at the database 138.” para.0078 “The predefined request generation times of request generation policy 164 may be determined by the policy generator 130 such that requests are generated at different times by each client device 125A-N and are thus received at different times at the data processing system 110.” the policy generator modifies the ad break cue information, the ad request timing, such that each client device requests ads for the same ad block, at different times. In Fig.3A it can be seen that the requests for each device are staggered in each content portions and in each pod. This is also seen in fig. 4a step 406, after the time delay set per device, the request can be sent to the data processing system 400in step 416.  It can also be seen that each of the requests 205A, 205A’, 205A’’ are during 305A, and prior to the content break 158A.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McGowan-Berger with Yu in order to incorporate the request specifier comprises break ID corresponding to a first scheduled ad breaks in a content stream; and 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing processing load of the server by staggering the by staggering the time at which requests for supplemental content to insert into content breaks are generated and transmitted which would cause that the number of requests to be processed at the server at any given time for the same number of client devices may be reduced (Yu: para.0037).

Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereinafter Phillips, US 2019/0149819 A1) in view of McGowan et al. (hereinafter McGowan, US 2017/0142180 A1) in view of Yu et al. (hereinafter Yu, US 2019/0373316 A1) further in view of Yang et al. (hereinafter Yang, US 2013/0263180 A1).

Regarding Claim 16, Phillips-McGowan-Yu disclose claim 14 as set forth above.
However Phillips does not explicitly disclose inserting, into the data message file, instructions for a client device to send an ad request to an ad decision engine at a random time occurring within a specified time window.
McGowan discloses inserting, into the data message file, instructions for a client device to send an ad request to an ad decision engine at a specific time (McGowan: para.0051 “Using this timing information, the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410. When these URLs are used by the client 145 to request ad chunks from the DPL 270 (via the MFDSP 150), the DPL 270 can then determine, from the parameter strings, the offset information.” offset information includes PTS value for requesting the advertisement.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips-McGowan-Yu in order to incorporate inserting, into the data message file, instructions for a client device to send an ad request to an ad decision engine at a specific time.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of placing ads in content and generate revenue without causing problems for clients (McGowan: para.0005-para.0006).
While Yu discloses using Random number generator in para.0055 to set the request time for each client as a random number, Phillips-McGowan-Yu does not explicitly disclose the instruction itself asking for a request at a random time occurring within a specified time window.
Yang discloses instructions for a client device to send an ad request to an ad decision engine at a random time occurring within a specified time window (Yang: para.0060 “At 530, the live-streaming server sends the ingested new/extra ads pre-fetching criteria to a client to update a default set of ads pre-fetching criteria on the client. “ para.0057 “FIG. 4 shows an example of a client-side live stream timeline implementation 400 of the present technology, indicating a client-side live stream timeline 402, a create default set of ads pre-fetching criteria 404, a receive cue point 406 with a criteria/parameter set as PARAM="FORD" into default set of ads pre-fetching criteria, a receive cue point 408 with a criteria/parameter set as PARAM="PREFETCH", thus clients 114-118 will fetch ads at a given time plus "X" seconds, where "X" is a random number calculation (e.g., between [0.5*60 seconds])” server sends client instructions to request ads at a certain time + random time between 0.5 and 60 seconds.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips-McGowan-Yu with Yang in order to incorporate a random time occurring within a specified time window.


Regarding Claim 18 Phillips-McGowan-Yu disclose claim 14 as set forth above.
However Phillips does not explicitly disclose inserting, into the combined manifest file, instructions for a client device to send an ad request to an ad decision engine at a random time occurring within a specified time window.
McGowan discloses inserting, into the combined manifest file, instructions for a client device to send an ad request to an ad decision engine at a specific time (McGowan: para.0051 “Using this timing information, the API 260 can create a client manifest with URLs that include offset information in parameter strings that reflects this timing information. For example, the offset information can include an indication of the PTS value and/or an indication of a number by which ad chunks 420 should be offset to match the PTS values of the live stream 410. When these URLs are used by the client 145 to request ad chunks from the DPL 270 (via the MFDSP 150), the DPL 270 can then determine, from the parameter strings, the offset information.” offset information includes PTS value for requesting the advertisement.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips with McGowan in order to incorporate inserting, into the combined manifest file, instructions for a client device to send an ad request to an ad decision engine at a specific time.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of placing ads in content and generate revenue without causing problems for clients (McGowan: para.0005-para.0006).
While Yu discloses using Random number generator in para.0055 to set the request time for each client as a random number, Phillips-McGowan-Yu does not explicitly disclose the instruction itself asking for a request at a random time occurring within a specified time window.
“At 530, the live-streaming server sends the ingested new/extra ads pre-fetching criteria to a client to update a default set of ads pre-fetching criteria on the client. “ para.0057 “FIG. 4 shows an example of a client-side live stream timeline implementation 400 of the present technology, indicating a client-side live stream timeline 402, a create default set of ads pre-fetching criteria 404, a receive cue point 406 with a criteria/parameter set as PARAM="FORD" into default set of ads pre-fetching criteria, a receive cue point 408 with a criteria/parameter set as PARAM="PREFETCH", thus clients 114-118 will fetch ads at a given time plus "X" seconds, where "X" is a random number calculation (e.g., between [0.5*60 seconds])” server sends client instructions to request ads at a certain time + random time between 0.5 and 60 seconds.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Phillips-McGowan-Yu with Yang in order to incorporate a random time occurring within a specified time window.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of distributing requests over a period of time which would reduce the loads on the ads server (Yang: para.0073).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghadi et al. US 2016/0316233 A1 see Fig.4A and para.0045 showing segmenting and scheduling time slots for advertisements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453